Exhibit 10.1
 
 
Strategic Marketing Agreement


AGREEMENT made as of the __ day of June 2012 (the “Effective Date”) by and
between PeopleString Corporation, a Delaware Corporation company having its
offices at 157 Broad Street, Suite 109, Red Bank, NJ 07701 (“PeopleString”)
and BiLo Media, Inc., a ________ corporation having its offices at
_______________________ (“BiLo”).


W I T N E S S E T H:


WHEREAS, BiLo desires to obtain the benefits of the knowledge, expertise,
contacts and relationships of PeopleString and its principals in connection with
the development and marketing of its MyIngo.com Buyers Club (“MyIngo”), and
PeopleString is agreeable thereto.


WHEREAS, BiLo desires PeopleString to market it’s MyIngo discount program.


NOW, THEREFORE, in consideration of the mutual covenants, conditions and
promises contained herein, the parties hereby agree as follows:


1.           Scope of Agreement.  BiLo hereby retains PeopleString, and
PeopleString hereby accepts and agrees, to provide marketing services and act as
an independent general advisor and consultant to BiLo on all matters relating to
the marketing of MyIngo.  Specifically, during the term of this Agreement,
PeopleString shall devote such amount of its principal’s working time,
attention, knowledge and skills as shall be reasonably necessary in
PeopleString’s judgment to introduce the MyIngo platform to its
members.  PeopleString shall perform the services hereunder primarily at
PeopleString’s principal place of business.
 
2.           Term.  The term of this Agreement shall commence on the Effective
Date and shall continue until terminated by either party upon no less than 7
days prior written notice to the other party; provided, however, the term of
this Agreement shall continue for a minimum period of two (2) months.


3.           Consideration.  In full consideration of the services to be
performed hereunder by PeopleString and subject to the terms hereof, BiLo shall
pay to PeopleString and PeopleString shall accept:


(a)           Commission. BiLo shall pay to PeopleString a commission (a
“Commission”), equal to fifty percent (50%) of  revenues derived from sale of
memberships for  MyIngo which accrue during the term of this Agreement and are
contacted, sourced and introduced by PeopleString.  Commissions earned by
PeopleString hereunder shall be calculated and paid on a bi-monthly basis within
five (5) days of the end of each bi-monthly term. BiLo shall provide
PeopleString with reasonably complete financial and accounting records with
respect to the MyIngo revenues and the calculation of Commission hereunder,
together with each payment of Commissions.  BiLo shall maintain books of account
concerning each payment report for two (2) calendar years following the
rendering thereof. The obligation of BiLo to pay Commissions to PeopleString
with respect to any MyIngo revenues a accrued during the term shall survive the
termination hereof.
 
 
1

--------------------------------------------------------------------------------

 
 
4.           Confidential Information.  BiLo and PeopleString mutually
acknowledges that the information, observations and data disclosed or otherwise
obtained by them while engaged with each other concerning their respective
business and affairs (hereafter, collectively “Confidential Information”) are
private property.  Therefore, both PeopleString and BiLo agree that they shall
not directly or indirectly, either during the term of this Agreement or
thereafter, disclose to any unauthorized person for its own purposes any
Confidential Information without the prior written consent of the other party,
unless and to the extent that the aforementioned matters become generally known
to and available for use by the public other than as a result of either
company’s acts or omissions or as may be required in response to any summons or
subpoena or in connection with any litigation (it being understood that, to the
extent practicable, both parties shall provide the other party prompt notice of
any such event and cooperate in good faith to enable the other party to
participate to protect its interests in such Confidential
Information).  PeopleString acknowledges that any such Confidential Information
is of a confidential and secret character and of great value to the other party
and shall deliver to the other party as of the termination of this Agreement, or
at any other time either party may request, all memoranda, notes, plans,
records, reports, computer tapes, printouts and software and other documents and
data (and copies thereof) relating to the Confidential Information, or business
of the other party which it then may possess or have under its control.


6.           Non-Solicitation of Related Parties.  The parties hereto covenant
and agree that each shall not, directly or indirectly, during the term of this
Agreement and the Restricted Period (as hereinafter defined) solicit, or
otherwise engage in any negotiations with, any officer, employee, consultant,
agent or other person who receives compensation from either party (a “Related
Party”), to terminate or discontinue such relationship, or accept any
employment, consulting or other business relationship with a third party, nor
will either party, directly or indirectly, during the term of this Agreement and
the Restricted Period hire or retain the services of any Related Party.  For
purposes of this paragraph and its interpretation, (i) the term “Restricted
Period” shall mean the period of time commencing on the date hereof and
extending to the date which occurs one (1) year following the termination of
this Agreement, provided, however, that the determination of a Related Party
shall mean and include any person who served in any capacity as a Related Party
at any time during the two (2) year period prior to such determination.


7.           Relationship of PeopleString to BiLo. PeopleString shall be an
independent contractor to BiLo; any and all contracts of employment made by
PeopleString and any and all other contracts which may be made on behalf of
PeopleString, for and in connection with PeopleString’ performance under this
Agreement, shall be made by PeopleString as principal and not as an agent of
Company; and that PeopleString will make full payment of compensation and other
amounts payable in connection with any matter on PeopleString’ part to be
performed under any such arrangement.  In no event shall PeopleString be
considered an agent of BiLo; under no circumstances shall PeopleString have, or
claim to have, power of decision in any activities on behalf of
BiLo.  PeopleString acknowledges that as an independent contractor to BiLo,
PeopleString is solely responsible for the payment of all taxes related to the
consideration paid to it hereunder.
 
 
2

--------------------------------------------------------------------------------

 
 
8.          Cumulative Rights.  The rights and remedies granted in this
Agreement are cumulative and not exclusive, and are in addition to any and all
other rights and remedies granted and permitted under and pursuant to law.


9.           No Waiver.  The failure of any of the parties hereto to enforce any
provision hereof on any occasion shall not be deemed to be a waiver of any
preceding or succeeding breach of such provision or any other provision.


10.        Entire Agreement.  This Agreement constitutes the entire agreement
and understanding of the parties hereto and no amendment, modification or waiver
of any provision herein shall be effective unless in writing, executed by the
party charged therewith.


11.        Governing Law.  This Agreement shall be construed, interpreted and
enforced in accordance with and shall be governed by the laws of the State of
New Jersey without regard to the principles of conflicts of laws.


12.        Successors and Assigns.  This Agreement is intended to bind and inure
to the benefit of and be enforceable by BiLo, PeopleString and their respective
successors and assigns, provided that PeopleString may not assign any of his
rights or obligations hereunder, except as expressly provided by the terms of
this Agreement.


13.        Paragraph Headings.  The paragraph headings herein have been inserted
for convenience of reference only, and shall in no way modify or restrict any of
the terms or provisions hereof.


14.        Notices.  Any notice or other communication under the provisions of
this Agreement shall be in writing, and shall be given by postage prepaid,
registered or certified mail, return receipt requested, by hand delivery with an
acknowledgement copy requested, or by the Express Mail service offered by the
United States Post Office, directed to the addresses set forth above, or to any
new address of which any party hereto shall have informed the others by the
giving of notice in the manner provided herein.  Such notice or communication
shall be effective, if sent by mail, three (3) days after it is mailed within
the continental United States; if sent by Express Mail service, one day after it
is mailed; or by hand delivery, upon receipt.
 
15.        Unenforceability; Severability.  If any provision of this Agreement
is found to be void or unenforceable by a court of competent jurisdiction, then
the remaining provisions of this Agreement, shall, nevertheless, be binding upon
the parties with the same force and effect as though the unenforceable part had
been severed and deleted.


16.        No Third Party Rights.  The representations, warranties and other
terms and provisions of this Agreement are for the exclusive benefit of the
parties hereto, and no other person shall have any right or claim against any
party by reason of any of those terms and provisions or be entitled to enforce
any of those terms and provisions against any party.
 
17.        Counterparts.  This Agreement may be executed in counterparts, all of
which shall be deemed to be duplicate originals.




[SIGNATURE PAGE TO FOLLOW]
 
 
 
3

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the parties hereto have executed this instrument the date
first above written.
 
 

  PEOPLESTRING, LLC
 
By:           ___________________________________
Name:
Title:




BiLo Media Inc.



By:           ____________________________________
Name:
Title:

 
 
4


--------------------------------------------------------------------------------



